Citation Nr: 0103520	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  99-21 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to November 1, 1997, 
for the award of dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from September 1917 to January 
1920.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New Orleans, 
Louisiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in September 1975; at the time of his 
death, he had been entitled to a 100 percent evaluation for 
individual unemployability since 1946. 

2.  Entitlement to death pension benefits was established in 
June 1977.  

3.  The law establishing entitlement to DIC benefits under 
the provisions currently codified at 38 U.S.C.A. § 1318 (West 
1991) became effective October 1, 1978.  

4.  The appellant submitted a VA Form 6876, Widow(er)'s 
Pension Questionnaire, on November 14, 1978.  

5.  Following receipt of the appellant's claim on November 2, 
1998, entitlement to DIC benefits was established, with an 
effective date of November 2, 1997.






CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 
1, 1978, for the award of dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 have been met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, widow of the veteran, contends that she is 
entitled to an effective date prior to November 2, 1997, for 
the receipt of DIC benefits.  She has argued that the 
effective date should be from the time she initially filed a 
claim for benefits in 1975.  She has also expressed the 
belief that her current benefits are the result of a 
liberalizing regulation, and that this would also provide a 
basis for an earlier effective date.  

The record indicates that the veteran died in September 1975.  
At the time of his death, service connection was in effect 
for an amputation at the left thigh as a residual of a 
gunshot wound in combat, psychoneurosis, and a gunshot wound 
scar of the back.  He had been entitled to a 100 percent 
evaluation for individual unemployability since April 1946.  

The appellant submitted a claim for dependency and indemnity 
compensation or death pension in September 1975.  Service 
connection for the cause of the veteran's death was 
subsequently denied in a January 1976 rating decision.  The 
appellant appealed to the Board, but the Board also denied 
entitlement to service connection for the cause of the 
veteran's death in April 1977.  However, the appellant was 
subsequently awarded entitlement to death pension benefits, 
effective from June 1977.  A VA Form 21-4100, Statement of 
Income and Net Worth, was received from the appellant in June 
1977, and a VA Form 21-8049, Request for Additional 
Information, was also received in June 1977.  

In 1978, Pub. L. No. 95-479 was enacted.  This contained the 
provisions presently codified at 38 U.S.C.A. § 1318 which 
created new entitlements to DIC benefits.  Basically, this 
provision states that even though a veteran died of non-
service-connected causes, the VA will pay death benefits to 
the surviving spouse in the same  manner as if the veteran's 
death were service-connected, if 1) the veteran's death was 
not the result of his or her own willful  misconduct, and if 
2) at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was either rated by the VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death, or rated by the VA as totally 
disabling continuously since the veteran's release from 
active duty and for at least 5 years immediately preceding 
death.  38 U.S.C.A. § 1318 (West 1991).  The effective date 
of this provision was October 1, 1978.  

The appellant submitted a VA Form 6876, Widow(er)'s Pension 
Questionnaire, on November 14, 1978.  This was the first of 
the required annual income statements received from the 
appellant subsequent to the award of death pension benefits.  
The record indicates that the appellant continued to submit 
information regarding her income, including Eligibility 
Verification Reports, on a frequent basis after November 
1978. 

In a September 1998 letter, the VA notified the appellant 
that she might be eligible for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Her claim for these 
benefits was received on November 2, 1998.  Entitlement to 
DIC benefits was granted in an April 1999 rating decision, 
with an effective date of November 2, 1998, the day of 
receipt of the claim.  The appellant submitted a notice of 
disagreement with the effective date of these benefits in 
July 1999.  An August 1999 rating decision established an 
effective date of November 2, 1997, one year prior to the 
receipt of the claim, but denied entitlement to an effective 
date prior to this date.  The appellant has continued to 
express disagreement with this effective date. 

Generally, the effective date of an award of DIC which is 
based on an original or reopened claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (c)(2).  Once an 
effective date is established, actual payment of benefits may 
not begin until the first day of the next calendar month.  38 
U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Where dependency and indemnity compensation is awarded 
pursuant to any congressional legislation or VA 
administrative issue, however, the effective date of the 
award may be no earlier than the effective date of the 
legislation or administrative issue.  Moreover, no such award 
may be retroactive for more than one year from the date of 
application or the date of the administrative determination 
of entitlement, whichever is earlier.  If a claim is reviewed 
at the request of the claimant more than one year after the 
effective date of a change in law or VA issuance, benefits 
may be authorized for a period of one year prior to the date 
of receipt of such request.  38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.

The case of Blount v. West, 11 Vet. App. 34 (1998) (per 
curiam), involved a liberalizing entitlement for dependency 
and indemnity compensation (now codified at 38 U.S.C.A. § 
1318), that became effective in 1978.  The fact pattern in 
this case was very similar to that of the current appeal, in 
that the veteran had been in receipt of a 100 percent 
evaluation for more than 10 years at the time of his death.  
The Court observed that the claimant in that case had been in 
receipt of VA death pension benefits.  Pursuant to 38 
U.S.C.A. § 5101(b)(1), a claim by a surviving spouse for 
death pension shall also be considered to be a claim for DIC 
compensation.  Since an Eligibility Verification Report was 
needed to ensure continuing death pension benefits, the Court 
reasoned that such an Eligibility Verification Report was 
equivalent to a claim for death pension benefits.  Since a 
claim for death pension benefits amounts to a claim for DIC 
under that statute, the Court held that an Eligibility 
Verification Report was a claim for dependency and indemnity 
compensation.  Blount, 11 Vet. App. at 36.

As noted above, the law that established entitlement to DIC 
benefits became effective October 1, 1978.  Public Law No. 
95-479, codified at 38 U.S.C.A. § 1318 (West 1991), and 
implemented by 38 C.F.R. § 3.22.  The appellant submitted a 
VA Form 6876, Widow(er)'s Pension Questionnaire, on November 
14, 1978, as she was required to do to continue to receive 
DIC benefits.  Therefore, she essentially filed a claim for 
DIC within a year of the liberalizing law, and is entitled to 
an effective date for DIC from the effective date of that 
law.  38 U.S.C.A. §§ 5101, 5110, 5111; 38 C.F.R. §§ 3.31, 
3.114; Blount v. West, 11 Vet. App. 34 (1998).  


ORDER

Entitlement to an effective date of October 1, 1978, for the 
award of dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1318 is granted, subject to the laws and 
regulations governing the award of monetary benefits. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

